DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on August 15, 2019.  Claims 1-6 are presently pending and are presented for examination.

Priority
Applicant’s claim for the benefit of a prior-filed application, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c), for PCT Application No. PCT/JP2018/006650, filed February 23, 2018, and Japanese Patent Application No. JP2017-03123, filed February 23, 2017, are acknowledged and accepted.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 15, 2019 and June 10, 2020 are in compliance with the provisions of 37 CFT 1.97 and accordingly considered by the Examiner.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  In looking at the Specification, “a movement unit” includes corresponding structure of a motor and wheels, as reference in pages 10 and 13.  With respect to “an average torque estimation part”, “a torque fluctuation component estimation part”, “a countertorque setting part” and “an electric motor control part”, the Specification recites as corresponding structure of a combination of memory, CPU and suitable programming, as recited in paragraph 0022.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1 and 4 recite the limitation "the torque”.  There is insufficient antecedent basis for this limitation in the claims.  The Office notes that deficiencies in the independent claims extend to their dependents.  Corrections are required.

Claims 1-6 recite the limitation "the control gain”.  There is insufficient antecedent basis for this limitation in the claims.  Corrections are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication No. 2012/0078456, to Hakumura et al. (hereinafter Hakumura).

As per claim 1, and similarly with respect to claim 4, Hakumura discloses a driving force control method for a hybrid vehicle equipped with an internal combustion engine (e.g. see Abstract, Figs. 1 and 2, and paragraphs 0074-0079, wherein a control method for a vehicle 1 is provided, the vehicle including an engine E), a driving force transmission mechanism for transmitting driving force of the internal combustion engine to drive wheels (e.g. see Abstract, Figs. 1 and 2, and paragraphs 0074-0079, wherein a control method for a vehicle 1 is provided, the vehicle including a transmission TM), and an electric motor coupled to the internal combustion engine and capable of outputting driving force to the driving force transmission mechanism (e.g. see Abstract, Figs. 1 and 2, and paragraphs 0074-0079, wherein a control method for a vehicle 1 is provided, the vehicle including an electric machine MG), the driving force control method comprising the steps of: estimating an average torque output by the internal combustion engine (e.g. see paragraph 0073, wherein an average value of output torque TE is determined); estimating a torque fluctuation component of the torque output by the internal combustion engine (e.g. see paragraphs 0073-0074, wherein an output torque vibration Tev and transfer torque vibration Teov are determined); setting a countertorque for suppressing the estimated torque fluctuation component (e.g. see paragraph 0074, wherein a cancellation vibration torque TP is applied); and controlling the electric motor to output the set countertorque, wherein the step of setting a countertorque includes: a sub-step of, under a condition that the average torque output by the internal combustion engine is constant, setting a negative control gain such that, as an engine speed of the internal combustion engine becomes higher, an absolute value of the control gain becomes smaller; and a sub-step of setting the countertorque based on a product of the estimated torque fluctuation component and the control gain (e.g. see Figs. 13A-C, and paragraph 0203).  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hakumura, in view of U.S. Patent Publication No. 2016/0072417, to Cho et al. (hereinafter Cho).

As per claim 2, and similarly with respect to claim 5, Hakumura discloses the features of claim 1, but fails to disclose wherein the step of setting a countertorque includes a sub-step of, under a condition that the engine speed of the internal combustion engine is constant, setting the control gain such that, as the average torque output by the internal combustion engine becomes larger, the absolute value of the control gain becomes larger.  However, Cho teaches that the control gain becomes larger when the average torque output by the internal combustion becomes larger (e.g. see paragraphs 0021-0022 and Table 1).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the dampening system of Hakumura to include increasing a control gain when the engine torque for the purpose of preventing excessive torque fluctuation for the purpose of reducing stresses on the system and improve ride comfort.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hakumura, in view of Japanese Patent Publication No. JP2012-225243, to Toyota (see Machine Tranlsation).

As per claim 3, and similarly with respect to claim 6, Hakumura discloses the features of claim 1, but fails to disclose wherein the step of setting a countertorque includes a sub-step of, under a condition that the engine speed of the internal combustion engine is constant, setting the control gain such that, as the average torque output by the internal combustion engine becomes larger, the absolute value of the control gain becomes smaller.  However, Toyota teaches that during a constant engine speed, torque is increase to maintain the engine speed but the feedback gain decreases (e.g. increase in a rate of decrease) (e.g. Abstract, Solution section).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the dampening system of Hakumura to include 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M MCPHERSON/Examiner, Art Unit 3669